Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Group II is elected.  Groups I, III, IV and V are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on October 19, 2021.

Incorporation by Reference
This application incorporates by reference US provisional patent application 62/888,802 and US patent application 16/773,504.  All the material from the US applications that is essential to the claimed design is included in this application.  Amendments of the claim may be based on the content of the incorporated material.  However, with or without a specific amendment, it is understood that any material in the US applications that is not present in this application forms no part of the claimed design.

Title
For clear identification of the subject matter as patentable under 35 U.S.C. 171, the words "graphical user" must be added to the title to read: DISPLAY SCREEN OR PORTION THEREOF WITH A GAMING MACHINE GRAPHICAL USER INTERFACE.  Support for the amendment of the title exists in the appendix, which refers to graphical .

Specification
For a clear description of the dashed and broken lines, the first three sentences of the special description must be amended to read:
--  The outer dash-dash-long dash line shows a display screen or portion thereof that forms no part of the claimed design.  The dashed broken lines show portions of the graphical user interface and form no part of the claimed design.  --

The fourth sentence must be cancelled from the specification because it does not create or waive any existing rights.  No description of the design in the specification beyond a brief description of the drawing is generally necessary, since as a rule the illustration in the drawing views is its own best description.  MPEP 1503.01(II).	

Rejection under 35 U.S.C. 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the iconfinder.com abstract icon (from the Games and Gaming icon pack). Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to have arrived at the claimed design in view of the abstract icon, which shows a six-sided polygon with vertical and horizontal lines which forms a right angle.

    PNG
    media_image1.png
    401
    249
    media_image1.png
    Greyscale

It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Conclusion
The claim is rejected under 35 U.S.C. 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Melanie H. Tung whose telephone number is (571)272-2613.  The examiner normally can be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached on (571)272-4496.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MELANIE H TUNG/Primary Examiner, Art Unit 2917                                                                                                                                                                                                        February 11, 2022